On Motion for Rehearing.
LATTIMORE, J.
Upon practically an identical record in a companion case' of Fields v. State (No. 6751) 252 S. W. 759, the majority of the court have concluded that no error was committed in the admission of evidence of what is claimed to be other offenses, nor in the charge of the learned trial court in reference thereto. For our views in greater detail upon these questions, an expression of which here would be but a reiteration, see the opinion of the majority upon the original consideration and upon motion for rehearing in the case of Fields v. State (No. 6751) 252 S. W. 759, opinion this day handed down.
The motion for rehearing will be overruled.